 



Exhibit 10.4   EXECUTION VERSION

AMENDMENT NUMBER 8
TO AMENDED AND RESTATED LOAN AGREEMENT
          THIS AMENDMENT NUMBER 8, dated as of June 14, 2006 (this “Amendment”),
to the Amended and Restated Loan Agreement, dated as of March 7, 2003 (as
amended, modified, restated or supplemented from time to time as permitted
thereby, the “Loan Agreement”), among CF LEASING LTD., a company organized and
existing under the laws of the Islands of Bermuda (together with its successors
and permitted assigns, the “Borrower”), FORTIS BANK (NEDERLAND) N.V., a Naamloze
Vennootschap (“Fortis”), as agent on behalf of the Lenders (in such capacity,
the “Agent”), BTMU CAPITAL CORPORATION (formerly BTM Capital Corporation)
(“BTMCC”), a Delaware corporation, HSH NORDBANK AG, NEW YORK BRANCH (“HSH”), a
banking institution duly organized and validly existing under the laws of
Germany, WESTLB AG, a joint stock company duly organized and validly existing
under the laws of Germany, acting through its NEW YORK BRANCH (“WestLB”), NIBC
BANK N.V. (f/k/a NIB Capital Bank N.V.), a Naamloze Vennootschap (“NIBC”) and
the other financial institutions from time to time party hereto (each, including
Fortis, BTMCC, HSH, WestLB and NIBC, a “Lender” or “Co-Purchaser” and
collectively, the “Lenders” or the “Co-Purchasers”) and West LB, as
documentation agent (together with its successors and assigns in such capacity,
the “Documentation Agent”).
W I T N E S S E T H:
          WHEREAS, the Borrower, Fortis, HSH and BTMCC have previously entered
into the Loan Agreement, dated as of September 18, 2002 (the “Loan Agreement”),
as amended and restated as of March 7, 2003, and subsequently amended by
Amendment Number 1 thereto, dated as of October 15, 2003, Amendment Number 2
thereto, dated as of March 4, 2004, Amendment Number 3 thereto, dated as of
April 30, 2004, Amendment Number 4 thereto, dated as of May 31, 2004, Amendment
Number 5 thereto, dated as of June 15, 2004, Amendment Number 6 thereto, dated
as of June 15, 2005, and Amendment Number 7 thereto, dated as of January 17,
2006;
          WHEREAS, the parties desire to further amend the Loan Agreement in
order to make certain amendments to the Loan to Agreement (a) extend the
Conversion Date from June 14, 2006 to September 30, 2006, and (b) amend the
definition of “Eligible Container”, all upon the terms, and subject to the
conditions, hereinafter set forth, and in reliance on the representations and
warranties of Borrower set forth herein;
          NOW THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings assigned in the Loan
Agreement.
          SECTION 2. Full Force and Effect. Other than as specifically modified
hereby, the Loan Agreement shall remain in full force and effect in accordance
with the terms and provisions thereof and is hereby ratified and confirmed by
the parties hereto.

E27



--------------------------------------------------------------------------------



 



          SECTION 3. Amendments to the Loan Agreement. Effective upon the date
hereof, following the execution and delivery hereof, Section 101 of the Loan
Agreement is hereby amended by amending and restating the following defined
terms in their entirety:
“ Conversion Date: With respect to the Commitment of any Lender, the earlier to
occur of (i) September 30, 2006 (as such date may be extended in accordance with
Section 201(f)), and (ii) the date on which an Early Amortization Event
initially occurs.”
“ Eligible Container: Any Container which shall comply with each of the
following requirements as of the date indicated below:
     (i) Purchase Parameters. Such Container conformed, on the date of its
original acquisition by the Borrower, with the Purchase Parameters in effect on
such date of acquisition;
     (ii) Casualty Losses. Such Container shall not have suffered a Casualty
Loss on such date of determination;
     (iii) Title. The Borrower shall have had good and marketable title to such
Container, free and clear of all Liens other than Permitted Liens, on such date
of determination;
     (iv) Maximum Concentration of Non-Monthly Lease Agreements. If such
Container is on lease, then when considered with all other Eligible Containers
owned by the Borrower, the sum of the Net Book Values of all Eligible Containers
then subject to a Lease for which rent is payable on other than a monthly basis
shall not exceed five percent (5%) of the Aggregate Net Book Value;
     (v) Valid and Perfected Security Interest. The Security Agreement is
effective to create in favor of the Agent a valid and perfected first security
interest in such Container, subject only to Permitted Liens;
     (vi) Maximum Concentration of Refrigerated Containers. When considered with
all other Eligible Containers owned by the Borrower, the sum of the Net Book
Values of all refrigerated Containers will not exceed an amount equal to forty
percent (40%) of the then Aggregate Net Book Value;
     (vii) Specialized Containers. Each of the following: (A) When considered
with all other Eligible Containers owned by the Borrower, (i) the sum of the Net
Book Values of all Specialized Containers (including refrigerated Containers)
will not exceed an amount equal to seventy-five percent (75%) of the then
Aggregate Net Book Value and (ii) the sum of the Net Book Values of all
Specialized Containers (other than refrigerated Containers) will not exceed an
amount equal to forty percent (40%) of the then Aggregate Net Book Value, and
(B) all Specialized Containers (other than rolltrailers) acquired by the
Borrower after the Restatement Date shall be twenty feet (20’) long, forty feet
(40’) long, or forty-five feet (45’) long;

E28



--------------------------------------------------------------------------------



 



     (viii) Maximum Lessee Concentrations. If such Container is then on lease,
then, when considered with all other Eligible Containers then on lease, the sum
of the Net Book Values of all Eligible Containers then on lease to any single
lessee will not exceed the following:
     (a) if such lessee is set forth on Exhibit E hereto, twelve percent (12%)
of the then Aggregate Net Book Value; or
     (b) in all other instances not covered by clause (a), five percent (5%) of
the then Aggregate Net Book Value;
     (ix) Maximum Concentration of Finance Leases. If such Container is then
subject to the terms of a Finance Lease, then, when considered with all other
Eligible Containers then on lease, the sum of the Net Book Values of all
Containers subject to Finance Leases shall not exceed twenty (20%) of the then
Aggregate Net Book Value;
     (x) Maximum Concentration of Non-USD Denominated Leases. When considered
with all other Eligible Containers owned by the Borrower, the sum of the Net
Book Values of all Containers subject to Non-USD Denominated Leases will not
exceed an amount equal to five percent (5%) of the then Aggregate Net Book
Value;
     (xi) Compliance with ISO; Age; Term Lease. Each New Container acquired by
the Borrower on or after the Restatement Date shall comply with all of the
following: (A) be an ISO compliant Container (excluding any tank containers),
(B) be less than twenty-four (24) months old as of the date of acquisition by
the Borrower, and (C) when considered with all other Eligible Containers owned
by the Borrower, at least seventy-five percent (75%) of such New Containers
(based on the sum of the Net Book Values of all such New Containers) shall then
be subject to a Term Lease; provided, that clauses (B) and (C) shall not apply
to the acquisition by the Borrower of $73,750,101 of New Containers from Cronos
Finance (Bermuda) Limited that occurred in August 2005;
     (xii) Purchase Price. The purchase price for any New Container acquired by
the Borrower on or after the Restatement Date shall not exceed its then fair
market value; and
     (xiii) Lessee Bankruptcy. If such Container is then subject to a Finance
Lease, the related lessee is not, to the knowledge of the Borrower or the
Manager, subject to bankruptcy, insolvency or similar proceedings.”
          SECTION 4. Representations, Warranties and Covenants.
          The Borrower hereby confirms that each of the representations,
warranties and covenants set forth in Articles V and VI of the Loan Agreement
are true and correct as of the date first written above with the same effect as
though each had been made as of such date, except to the extent that any of such
representations and warranties expressly relate to earlier dates.
          SECTION 5. Effectiveness of Amendment; Terms of this Amendment.

E29



--------------------------------------------------------------------------------



 



          (a) This Amendment shall become effective as of the date first written
above.
          (b) This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
          (c) On and after the execution and delivery hereof, (i) this Amendment
shall be a part of the Loan Agreement, and (ii) each reference in the Loan
Agreement to “this Agreement” or “hereof”, “hereunder” or words of like import,
and each reference in any other document to the Loan Agreement shall mean and be
a reference to the Loan Agreement as amended or modified hereby.
          (d) Except as expressly amended or modified hereby, the Loan Agreement
shall remain in full force and effect and is hereby ratified and confirmed by
the parties hereto.
          SECTION 6. Execution in Counterparts. This Amendment may be executed
by the parties hereto in separate counterparts (including by facsimile), each of
which shall be deemed to be an original and all of which shall constitute
together but one and the same agreement.
          SECTION 7. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT
OF LAW PRINCIPLES; PROVIDED THAT SECTION 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
          SECTION 8. Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST THE AGENT ARISING OUT OF OR RELATING TO THIS AMENDMENT, OR
ANY TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE CITY AND COUNTY OF NEW YORK, STATE OF NEW YORK AND THE AGENT AND
THE BORROWER EACH HEREBY WAIVE ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR
THE PURPOSES OF ENFORCING THIS AMENDMENT, THE AGENT, EACH LENDER AND THE
BORROWER EACH HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
IN ANY SUCH SUIT, ACTION OR PROCEEDING. THE AGENT AND THE BORROWER HEREBY EACH
IRREVOCABLY APPOINTS AND DESIGNATES CT CORPORATION SYSTEM, HAVING AN ADDRESS AT
111 EIGHTH AVENUE, NEW YORK, NEW YORK, 10011, ITS TRUE AND DULY AUTHORIZED AGENT
FOR THE LIMITED PURPOSE OF RECEIVING AND FORWARDING LEGAL PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AND THE AGENT AND THE BORROWER EACH AGREE THAT
SERVICE OF PROCESS UPON SUCH PARTY SHALL CONSTITUTE PERSONAL SERVICE OF SUCH
PROCESS ON SUCH PERSON. PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION
5-1402, THE AGENT AND THE BORROWER SHALL EACH MAINTAIN THE DESIGNATION AND
APPOINTMENT OF SUCH AUTHORIZED AGENT UNTIL ALL AMOUNTS PAYABLE UNDER THE LOAN
AGREEMENT SHALL HAVE BEEN PAID IN

E30



--------------------------------------------------------------------------------



 




FULL. IF SUCH AGENT SHALL CEASE TO SO ACT, THE AGENT OR THE BORROWER, AS THE
CASE MAY BE, SHALL IMMEDIATELY DESIGNATE AND APPOINT ANOTHER SUCH AGENT
SATISFACTORY TO THE AGENT AND SHALL PROMPTLY DELIVER TO THE AGENT EVIDENCE IN
WRITING OF SUCH OTHER AGENT’S ACCEPTANCE OF SUCH APPOINTMENT.
          SECTION 9. No Novation. Notwithstanding that the Loan Agreement is
hereby amended by this Amendment as of the date hereof, nothing contained herein
shall be deemed to cause a novation or discharge of any existing indebtedness of
the Borrower under the Loan Agreement, or the security interest in the
Collateral created thereby.
[Signature pages follow]

E31



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Amendment on the date first above written.

              CF LEASING LTD.
 
       
 
  By:   /s/ DENNIS J. TIETZ
 
  Name:   Dennis J. Tietz
 
  Title:   Director

Amendment No. 8 to A&R Loan Agt.

E32



--------------------------------------------------------------------------------



 



              FORTIS BANK (NEDERLAND) N.V.,     as Agent and a Lender
 
       
 
  By:   /s/ MERIJN ZONDAG
 
       
 
  Name:   Merijn Zondag
 
  Title:   Managing Director
 
       
 
  By:   /s/ B. A. EGBERINK
 
       
 
  Name:   B. A. Egberink
 
  Title:   Head of Corporate Credit Support

Amendment No. 8 to A&R Loan Agt.

E33



--------------------------------------------------------------------------------



 



              BTMU CAPITAL CORPORATION, as a Lender
 
       
 
  By:   /s/ CHERYL A. BEHAM
 
       
 
  Name:   Cheryl A. Behan
 
  Title:   Senior Vice President

Amendment No. 8 to A&R Loan Agt.

E34



--------------------------------------------------------------------------------



 



              HSH NORDBANK AG, NEW YORK BRANCH,     as a Lender
 
       
 
  By:   /s/ MATHIS SHINNICK
 
       
 
  Name:   Mathis Shinnick
 
  Title:   Executive Vice President
 
       
 
  By:   /s/ LINH. DUONE
 
       
 
  Name:   Linh. Duone
 
  Title:   Vice President

E35



--------------------------------------------------------------------------------



 



              WESTLB AG, NEW YORK BRANCH, as a Lender
 
       
 
  By:   /s/ CARYN SUFFREDINI
 
       
 
  Name:   Caryn Suffredini
 
  Title:   Director
 
       
 
  By:   /s/ SALVATORE BATTINELLI
 
       
 
  Name:   Walter T. Duffy III
 
  Title:   Managing Director

E36



--------------------------------------------------------------------------------



 



              NIBC BANK N.V., as a Lender
 
       
 
  By:   /s/ MAURICE L. WIJMANS
 
       
 
  Name:   Maurice L. Wijmans
 
  Title:   Associate Director
 
       
 
  By:   /s/ AAT A. VAN RHIJN
 
       
 
  Name:   Aat A. van Rhijn
 
  Title:   Associate Director

E37